Filed 02/14/20 Page 1 of 2

Fill in this information to identify your case:

Debtor 1 Angela Fatima Leftwich

First Name Middle Name Last Name

Debtor 2 N/A

 

 

(Spouse. if filing) First Name Middle Name Last Name.
United States Bankruptcy Court for the: District of Maryland

Case number _19-25156 Check if this is an
(if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oang

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

aa Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

w You are claiming state and federal nonbankruptey exemptions. 11 U.S.C. § 522(b)(3)
O You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box foreach exemption.
Schedule A/B
desciption, Primary Residence 69,565.00 _— Wis, 59,565.00 11-504(1)(by()
Line from O 100% of fair market value, up to
Schedule A/B: 1.1 any applicable statutory limit
description: -Petsonal/Hou $4,400.00 sg 4,400.00 11-604 (b)(4)(5)
. (2 100% of fair market value, up to
Line fr 15 1
Schedule AB: any applicable statutory limit
Brief ; : 1-504(b
description: Financial Asset $759.00 $759.00 11-504(b)(5)
Line from (2 100% of fair market value, up to
Schedule A/B: 36 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

wt No

O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
QO No
Q Yes

 
  
 
 
 
 
 
 
 
 

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

 

 

 

 
Case 19-25156 Doc19 Filed 02/14/20 Page 2 of 2

Fill in this information to identify your case:

mes Pye — Fhe Left

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of

Case number ia - 251 Sle

(If known)

 

heck if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/48

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

oO

Yes. Name of person . Altach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

 

Signature of Debtor 2

 

Date
MM/ DD / YYYY

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 

 

 
